Citation Nr: 9928651	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-10 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the achievement of a vocational goal through a 
program of rehabilitative services is reasonably feasible.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to April 
1987.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 letter decision from the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to 
vocational rehabilitation service based upon a finding that 
it was not reasonably feasible for the veteran to benefit 
from the program.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran served on active duty from February 1978 to 
April 1987.

3.  The veteran has established service connection for 
residuals of a cervical spine fracture of C5-C6, evaluated as 
30 percent disabling; and for left shoulder limitation of 
motion due to radiculopathy and muscle weakness, evaluated as 
20 percent disabling.

4.  The veteran has established entitlement to a combined 
service-connected disability rating of 40 percent.

5.  The veteran also has nonservice-connected disabilities of 
bilateral carpal tunnel syndrome, obesity, a seizure 
disorder, and a personality disorder.

6.  The evidence shows that the veteran has an impairment of 
employability to which his service-connected disabilities 
materially contribute.

7.  The evidence shows that the veteran has a serious 
employment handicap.

8.  The evidence shows that the achievement of a vocational 
goal through a program of rehabilitative services is not 
reasonably feasible due to the severity of the veteran's 
disabilities and the inability to identify a suitable 
vocational goal.


CONCLUSION OF LAW

The evidence shows that the achievement of a vocational goal 
through a program of rehabilitative services is not 
reasonably feasible, thus entitlement to a program of 
rehabilitative services is denied.  38 U.S.C.A. § 3101, 3106, 
5107 (West 1991); 38 C.F.R. §§ 21.40, 21.51-21.53, 21.57, 
21.58 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that he should be provided a program of 
rehabilitative services.  After a review of the record, the 
Board finds that the veteran's contentions are not supported 
by the evidence, and his claim is denied.

The Board notes that although the veteran previously 
participated in a program of rehabilitative services, his 
participation was discontinued or he was previously 
rehabilitated.  He was notified by means of a March 1995 
letter that his participation had been discontinued due to 
his failure to cooperate in the vocational rehabilitation 
program.  Nonetheless, it was also determined in a June 1995 
Special Report that the veteran had been rehabilitated to the 
point of employability as he had obtained a position as a 
Computer Assisted Drafter, consistent with the training 
provided to him by VA during his program of rehabilitative 
services.

Where a veteran has been found to be rehabilitated or where a 
program of rehabilitative service has been discontinued, a 
veteran's eligibility and entitlement to assistance must be 
redetermined in any case where the veteran is determined to 
be rehabilitated to the point of employability under the 
provisions of 38 C.F.R. § 21.190.  38 C.F.R. § 21.58(c) 
(1998).  As the veteran has been determined to have been 
rehabilitated to the point of employability by the June 1995 
Special Report, the Board notes that his eligibility and 
entitlement must be redetermined.

The regulations provide that a veteran shall be entitled to a 
program of rehabilitation services under 38 U.S.C. Chapter 31 
if the veteran has a service-connected disability of 20 
percent or more which is, or but for the receipt of retired 
pay would be, compensable, and which was incurred or 
aggravated in service on or after September 16, 1940, and the 
veteran is determined to be in need of rehabilitation to 
overcome an employment handicap.  38 C.F.R. § 21.40 (1998).

The veteran served on active duty from February 1978 to April 
1987.  He has established service connection for residuals of 
a cervical spine fracture of C5-C6, evaluated as 30 percent 
disabling; and for left shoulder limitation of motion due to 
radiculopathy and muscle weakness, evaluated as 20 percent 
disabling.  His combined service-connected disability rating 
is 40 percent.  The Board concedes that the veteran has 
compensable service-connected disability of 20 percent or 
more.  Therefore, the evidence must show that the veteran is 
in need of rehabilitation to overcome an employment handicap.

The term employment handicap means an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with the veteran's abilities, 
aptitudes, and interests.  38 C.F.R. § 21.51(b) (1998).  
Under 38 C.F.R. § 21.51(c), the components of employment 
handicap include:

(1) Impairment.  This term means the 
restrictions on employability caused by:  
(i) The veteran's service and nonservice-
connected disabilities; (ii) Deficiencies 
in education and training; (iii) Negative 
attitudes toward the disabled; and (iv) 
Other pertinent factors.

(2) Service-connected disability.  The 
veteran's service-connected disability 
need not be the sole or primary cause of 
the employment handicap but it must 
materially contribute to the impairment 
described in [§ 21.51(b)(1)].  Therefore 
its effects must be identifiable, 
measurable, or observable.

(3) Nonservice-connected disability.  
This term includes all physical and 
mental disabilities that have not been 
found to be service-connected by [VA], 
including alcoholism and drug abuse.  The 
effects of alcoholism and drug abuse are 
to be considered in the same manner as 
other nonservice-connected disabilities 
in evaluating restrictions on 
employability.  When the manifestations 
of alcoholism, drug abuse or other 
nonservice-connected disabilities raise 
questions as to the reasonable 
feasibility of a vocational goal for a 
veteran otherwise entitled to assistance 
under Chapter 31 such questions will be 
resolved under provisions of § 21.53.

(4) Consistency with abilities, 
aptitudes, and interests.  The following 
points should be considered to determine 
if the veteran's training and employment 
are consistent with his or her abilities, 
aptitudes and interests:  (i) A finding 
that a veteran is employed in an 
occupation which is consistent with his 
abilities, aptitudes and interests may 
not be made if the occupation does not 
require reasonably developed skills, 
except under conditions described in 
[§ 21.51(e)(2) and § 21.51(e)(3)]; (ii) 
The veteran's residual capacities, as 
well as limitations arising from the 
veteran's service and nonservice-
connected disabilities are relevant; 
(iii) Evidence of the consistency of 
interests with training and employment 
may be based on:  (A) The veteran's 
statements to a [VA] counseling 
psychologist during initial evaluation or 
subsequent reevaluation; (B) The 
veteran's history of participation in 
specific activities; or (C) Information 
developed by [VA] through use of interest 
inventories.

The extent of the veteran's impairment shall be assessed 
through consideration of factors described in § 21.51(c)(1).  
Under 38 C.F.R. § 21.51(e), a finding that the veteran's 
service-connected disability materially contributes to his or 
her impairment to employment will be made by assessing the 
following factors:

(1) Preparation for employment.  The 
service-connected condition adversely 
affects the veteran's current ability to 
prepare for employment in one or more 
fields that would otherwise be consistent 
with the veteran's abilities, aptitudes, 
and interests.  An adverse effect is 
demonstrated when the physical or 
psychological results of the service-
connected condition:  (i) Impair the 
veteran's ability to train; (ii) Prevent 
or impede access to training facilities; 
or (iii) Diminish the veteran's 
motivation and ability to mobilize his or 
her energies for education or training.

(2) Obtaining employment.  The service-
connected condition places the veteran at 
a competitive disadvantage with similarly 
circumstanced nondisabled persons in 
obtaining employment.  A veteran without 
reasonably developed specific job skills 
shall be considered to be at a 
competitive disadvantage unless evidence 
of record shows a history of current, 
stable, continuing employment.

(3) Retaining employment.  The physical 
or psychological effects of a service-
connected condition adversely affect the 
veteran's ability to maintain employment 
that requires reasonably developed 
skills. This criterion is not met if a 
veteran though lacking reasonably 
developed skills, has a history of 
continuing, stable employment.

Under 38 C.F.R. § 21.51(f), the counseling psychologist may 
find the veteran has an employment handicap.  An employment 
handicap which entitles the veteran to assistance under this 
program exists when all of the following conditions are met:  
(i) The veteran has an impairment of employability; this 
includes veterans who are qualified for suitable employment, 
but do not obtain or retain such employment for reasons not 
within their control; (ii) The veteran's service-connected 
disability materially contributes to the impairment of 
employability; and (iii) The veteran has not overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his or her pattern of 
abilities, aptitudes and interests.  An employment handicap 
does not exist when any of the following conditions is 
present:  (i) the veteran's employability is not impaired; 
this includes veterans who are qualified for suitable 
employment, but do not obtain or retain such employment for 
reasons within their control; (ii) the veteran's 
employability is impaired, but his or her service-connected 
disability does not materially contribute to the impairment 
of employability; or (iii) the veteran has overcome the 
effects of the impairment of employability through employment 
in an occupation consistent with his or her pattern of 
abilities, aptitudes and interests, and is successfully 
maintaining such employment.  The determination of an 
employment handicap and eligibility for employment assistance 
may only be made by a counseling psychologist in the 
Vocational Rehabilitation and Counseling Division.  38 C.F.R. 
§ 21.51(h) (1998).

Where an employment handicap is found, a separate 
determination of whether a serious employment handicap exists 
shall be made.  The term serious employment handicap means a 
significant impairment of a veteran's ability to prepare for, 
obtain or retain employment consistent with such veteran's 
abilities, aptitudes, and interests.  A counseling 
psychologist in the Vocational Rehabilitation and Counseling 
Division shall make the determination of a serious employment 
handicap.  38 C.F.R. § 21.52 (1998).

In the case at hand, the Board notes that the evidence shows 
that an employment handicap does exist and that the 
employment handicap is a serious employment handicap.  A July 
1996 VA Form 28-1902B, Counseling Record-Narrative Report, 
shows that the VA Counseling Psychologist found that an 
employment handicap exists.  The veteran has significant 
functional limitations from his service-connected and 
nonservice-connected disabilities which constitute an 
impairment of employment.  The veteran had not overcome the 
effects of impairment of employability with reasonably 
developed skill or stable, continuing employment.  He was 
advised against physically strenuous work that he had 
performed at recent jobs, from which he had been laid off or 
disabled.  As the veteran had not overcome the impairment of 
employability, the VA Counseling Psychologist found the 
veteran to have an employment handicap.  Furthermore, because 
the limitations were significant, the VA Counseling 
Psychologist found the veteran to have a serious employment 
handicap.  At that time, the VA Counseling Psychologist found 
a vocational goal to be reasonably feasible as the veteran 
had identified a vocational goal of becoming a human services 
worker, his mental and physical conditions were stable enough 
for him to begin training, and the veteran possessed the 
potential to succeed in the goal as evidenced by testing and 
history.

The regulations further provide that even where an employment 
handicap is shown, VA shall determine the reasonable 
feasibility of achieving a vocational goal in each case in 
which the veteran has an employment handicap or a serious 
employment handicap.  The term vocational goal means a 
gainful employment status consistent with the veteran's 
abilities, aptitudes, and interests.  Achievement of a 
vocational goal is reasonably feasible for a veteran with 
either an employment handicap or a serious employment 
handicap when the following conditions are met:

(1) Vocation goal(s) has (have) been 
identified;

(2) The veteran's physical and mental 
conditions permit training for the 
goal(s) to begin within a reasonable 
period; and

(3) The veteran (i) possesses the 
necessary educational skills and 
background to pursue the vocational goal, 
or (ii) will be provided services by [VA] 
to develop such necessary educational 
skills as part of the program.

38 C.F.R. § 21.53 (1998).

A finding that the achievement of a vocation goal is 
infeasible without a period of extended evaluation requires 
compelling evidence which establishes infeasibility beyond 
any reasonable doubt.  38 C.F.R. § 21.53(e)(2) (1998).

The Counseling Psychologist shall determine the current 
reasonable feasibility of a program of independent living 
services in each case in which a vocational rehabilitation 
program is not found reasonably feasible.  The concurrence of 
the Vocational Rehabilitation and Counseling (VR&C) Officer 
is required in any case in which the counseling psychologist 
does not approve a program of independent living services.  
38 C.F.R. § 21.53(f) (1998).

A counseling psychologist in the Vocational Rehabilitation 
and Counseling Division shall determine whether achievement 
of a vocational goal is (1) reasonably feasible, or (2) not 
currently reasonably feasible under the provisions of 
38 C.F.R. § 21.53(e) for the purpose of determining present 
eligibility to receive a program of independent living 
services.  38 C.F.R. § 21.53(g) (1998).

Although the VA Counseling Psychologist had found the 
achievement of a vocational goal feasible in July 1996, a 
July 1997, VA Form 28-1902B, Counseling Record-Narrative 
Report, shows that the same VA Counseling Psychologist then 
found that achieving a vocational goal was no longer feasible 
for the veteran because:

(1) A vocation goal cannot be identified.
(2) The veteran's functional capacity 
from physical and mental conditions do 
not permit training for an employment 
goal to resume.  The veteran has had 
surgery on his left wrist for his carpal 
tunnel syndrome 6/17/97....There needs to 
be further treatment on his right thumb 
and hand in light of the interaction 
between the carpal tunnel syndrome in 
this hand with the cervical radiculopathy 
at C6 which is service connected 
disability.  Furthermore, personality 
problems which really impair his ability 
to maintain employment resulted in his 
discharge from the military in the past 
due to personality disorder.  Because of 
the severity of his physical limitations 
as well as emotional problems together 
with obesity, he is currently not 
feasible for achieving a vocational goal 
at this time.
(3)  Potential for success in 
rehabilitation is poor given the need to 
have further treatment and stabilization 
of those conditions.

The VA Counseling Psychologist also found that the veteran 
was independent in all aspects on living in the home and 
community and was not in need of an independent living plan.  
The Vocational Rehabilitation and Counseling Officer 
concurred in that assessment.

The Board notes that a private vocational evaluation 
performed in June 1996 had found an employment handicap, as 
well as a serious employment handicap, and had recommended a 
course of training to become a human services worker.  
However, upon reviewing the medical evidence of the 
progression of the veteran's disabilities, that same private 
vocational evaluator found in a May 1997 report that it was 
not feasible for the veteran to achieve a vocational goal due 
to the extent of his impairments.  That private report notes 
that in addition to his physical disabilities, including 
bilateral carpal tunnel syndrome and C6 right cervical 
radiculopathy, the veteran also suffered from obesity, and 
had personality difficulties "such that his ability to 
maintain employment may be questionable."  He had 
demonstrated difficulties maintaining employment in the past 
and was discharged from the military due to a personality 
disorder.  The difficulties appeared to be long term and not 
readily amenable to change.  The Board notes that the private 
evaluator requested a review of the veteran's objective 
testing by a psychologist who had not interacted with the 
veteran in order to have full evidence upon which to base the 
decision.

The veteran was again referred for another review of his 
status as shown in March 1998 report completed by a different 
private vocational evaluator.  That private vocational 
evaluator noted that the veteran had a service-connected 
cervical spine disability evaluated as 30 percent disabling 
and a service-connected limitation of motion of the arm 
disability evaluated as 20 percent disabling.  Nonservice-
connected disabilities noted included bilateral carpal tunnel 
syndrome, seizures, obesity, and a personality disorder.  The 
veteran had loss of sensation in the left hand due to the 
cervical spine disability as well as decreased range of 
motion of the neck, chronic pain of the neck, and pain down 
the right neck and arm.  He had worn carpal tunnel braces on 
both wrists since 1994.  He weighed 295 pounds and was 
significantly overweight.  He had recently been diagnosed 
with a seizure disorder and had been advised not to drive, 
operate dangerous equipment, climb ladders, or work around 
heights.  An MMPI examination suggested "possible neurotic 
trends in the area of hypochondriasis...very low self esteem 
and ego strength...[and that he] may be very stubborn and 
perhaps passive aggressive."  The veteran reported that he 
had functional limitations of not lifting or carrying more 
than 25 pounds, no repetitive turns of the neck, limited 
range of neck motion, no prolonged bending of the neck, no 
overhead reaching with the left arm, no repetitive use of the 
hands, weak grip strength, slow hand/eye coordination, poor 
dexterity, unable to drive or operate dangerous equipment, no 
climbing, and no working around heights.  He also had a 
history of limited interpersonal skills.  The vocational 
evaluator opined that the veteran might "not 'present well' 
with an overweight appearance and braces worn on both 
wrists."  The evaluator found that the veteran's numerous 
functional limitations prevented any vocational objective 
with physical demands requiring frequent use of the hands and 
that the veteran's temperament and personality would make 
"people oriented" occupations unsuitable.  It was felt that 
the veteran seemed to lack insight or understanding of the 
emotional demands of dealing with people.  The veteran 
desired to complete a Bachelor of Arts degree in Psychology 
in order to pursue a career in human services.  The evaluator 
noted that the veteran's disabilities had not improved, and 
further treatment was being considered.  The veteran also had 
recently developed a new disability, the seizure disorder, 
which imposed new physical limitations.  His personality and 
temperament characteristics were not expected to change.  In 
combination with his multiple physical impairments, the 
vocational evaluator found these presented significant 
barriers to suitable employment.  The evaluator felt that a 
career in human services was an unsuitable vocational goal, 
and that a suitable goal was not identified.  The private 
vocational evaluator felt that the achievement of a 
vocational goal was not feasible for the veteran.

An April 1998, VA Form 28-1902n, Counseling Record-Narrative 
Report (Supplemental Sheet), shows that a different VA 
Counseling Psychologist found that the veteran maintained a 
goal of obtaining employment in human services, which was an 
unsuitable vocational goal.  A more appropriate goal was not 
identified.  Thus, it was determined that the achievement of 
a vocational goal remained infeasible for the veteran.

The Board notes that the veteran was provided an extended 
period of evaluation to determine his potential feasibility 
to achieve a vocational goal, with additional diagnostic and 
evaluative service supplied pursuant to 38 C.F.R. § 21.57 
(1998).  As an extended period of evaluation was provided, 
compelling evidence which establishes infeasibility beyond 
any reasonable doubt, is not required.  38 C.F.R. 
§ 21.53(e)(2) (1998).  However, all of the evaluators in this 
case -- two different private vocational evaluators and two 
different VA Counseling Psychologists -- are of the opinion 
that the achievement of a vocational goal for the veteran is 
not feasible due to the extent and severity of his 
disabilities.  Some of the evaluators were even unable to 
identify a suitable vocational goal for the veteran.  The 
Board notes that the overwhelming weight of the evidence 
shows that the veteran's multiple physical and mental 
disabilities and the severity of those disabilities render 
him infeasible to achieve a vocational goal.

The veteran has offered lay testimony that he feels he is 
feasible to achieve a vocational goal, however, the 
overwhelming weight of the evidence shows that the 
achievement of a vocation goal for the veteran is not 
feasible.  The vocational specialists rendering opinions in 
this case found the veteran not feasible to achieve a 
vocational goal.  The Board also notes that a decision of 
feasibility for the achievement of a vocational goal is a 
determination to be made by a VA Counseling Psychologist.  
Both VA Counseling Psychologists in this case have found the 
veteran infeasible to achieve a vocational goal.  The veteran 
has not produced evidence from any vocational specialists 
indicating that the achievement of a vocational goal is 
feasible for him.  Therefore, relying on the opinions of the 
vocational specialists in this case, to include VA Counseling 
Psychologists, the Board finds that the achievement of a 
vocational goal is not feasible for the veteran.

Accordingly, the Board finds that the evidence shows that the 
achievement of a vocational goal through a program of 
rehabilitative services is not reasonably feasible, thus 
entitlement to a program of rehabilitative services is 
denied.  38 U.S.C.A. § 3101, 3106, 5107 (West 1991); 
38 C.F.R. §§ 21.40, 21.51-21.53, 21.57, 21.58 (1998).



ORDER

The evidence does not show that the achievement of a 
vocational goal through a program of rehabilitative services 
is reasonably feasible, thus entitlement to a program of 
rehabilitative services is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

